                                                                              JS-6




 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOSEPH ARTHUR GALVAN, an                      Case No.: 2:19-cv-01515-DSF-PLAx
12   individual
                                                ORDER GRANTING STIPULATION FOR
13               Plaintiff,
14        vs.                                   DISMISSAL OF ENTIRE ACTION WITH

15   DIANA WEATHERSBY, an                       PREJUDICE [FRCP 41(a)(1)]
     individual; THE PRUDENTIAL
16   INSURANCE COMPANY OF                       [Filed concurrently with Stipulation]
     AMERICA, A NEW JERSEY
17   CORPORATION; USAA LIFE                     Assigned to the Hon. Dale S. Fischer
     INSURANCE COMPANY, A TEXAS
18
     CORPORATION and DOES 1 to 50
19
     inclusive,

20               Defendants
21
     THE PRUDENTIAL INSURANCE
22   COMPANY OF AMERICA, a New
23
     Jersey corporation
                  Counterclaimant,
24         vs.
25   JOSEPH ARTHUR GALVAN, an
     individual
26                Cross-Defendant
27

28

                                               1
            ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1   THE PRUDENTIAL INSURANCE
     COMPANY OF AMERICA, a New
 2
     Jersey Corporation
 3
                    Cross-Claimant,
 4
            vs.
 5
     DIANA WEATHERSBY, an individual
 6            Cross-Defendant
 7
     USAA LIFE INSURANCE
 8   COMPANY
 9                  Plaintiff,
10          vs.
11   JOSEPH ARTHUR GALVAN, an
12
     individual

13
                    Counterclaim Defendant

14
     USAA LIFE INSURANCE
15   COMPANY
16                  Plaintiff,
17          vs.
18   DIANA WEATHERSBY, an individual
19                  Cross-Defendant
20

21

22
                                     ORDER
23

24
     Pursuant to the stipulation of the parties, the above-entitled action is hereby
25
     dismissed in its entirety with prejudice as to all parties. Each party shall bear her
26
     or its own attorneys’ fees and costs.
27
      IT IS SO ORDERED.
28
                                               ______________________________
              September 18, 2019
     Dated: _____________                      Hon. Dale
                                               H    D l S.
                                                         S Fischer
                                                            Fi h
                                               United States District Judge
                                                 2
              ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
